DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 AUGUST 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 16 AUGUST 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,739,362; 10,466,262; 10,551,397 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 AUGUST 2022 was filed after the mailing date of the FINAL OFFICE ACTION on 16 MAY 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Applicant’s arguments, see REMARKS, filed 16 AUGUST 2022, with respect to the 112(b) rejections and the double patenting rejection have been fully considered and are persuasive.  The 112(b) rejections and the double patenting rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As previously stated in the Final Office Action: The closest prior art of record is to EP-2 182 365 A2, submitted on the Information Disclosure Statement on 28 APRIL 2020, Foreign Patent Documents Cite No. 33, to FUKUMA which discloses a laboratory instrument for the instrument-controlled treatment of a partial problem in a treatment process for handling at least one laboratory sample, abstract, which treatment process relates to the handling of a problem comprising partial problems when handling the at least one laboratory sample using the laboratory instrument and at least further laboratory instrument, the laboratory instrument comprising: a treatment apparatus, a control apparatus, and at least one interface apparatus, however, the reference does not teach or suggest all of capabilities the control apparatus, nor is the control apparatus is programmed to do all of the things the control apparatus in the instant invention is programmed to do.   
Claims 14-36 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797